Douglas, J.
The sole issue in this case is whether R.C. 4123.741, which creates fellow-employee immunity against liability, prevents an insured from recovering damages under the uninsured motorist provisions of his insurance policy. For the reasons set forth below, we answer this inquiry in the negative.
This court is called upon to interpret the meaning of the phrase “legally entitled to recover” as used in R.C. 3937.18(A)(1)1 and in the automobile insurance policy at issue in this case.2 Appellant maintains that pursuant *110to R.C. 4123.741 and Section 35, Article II of the Ohio Constitution, as construed by this court in Kaiser v. Strall (1983), 5 Ohio St. 3d 91, appellees are not legally entitled to recover from Winchester and, therefore, are not eligible for compensation under the terms of the insurance policy issued by appellant. In Kaiser, supra, this court held in the syllabus:
“A party, who is injured as a result of a co-employee’s negligent acts, who applied for benefits under Ohio’s workers’ compensation statutes, and whose injury.is found to be compensable thereunder is precluded from pursuing any additional common-law or statutory remedy against such co-employee. (Section 35 of Article II of the Ohio Constitution and R.C. 4123.741, construed.)”
Accordingly, appellant argues that appellees’ successful workers’ compensation claim gave rise to Winchester’s statutory immunity from suit and barred appellees from any legal entitlement to recover from him. Therefore, appellant asserts that it is not obligated to pay appellees pursuant to statute or under the terms of the policy.
Appellant relies heavily upon this court’s holding in York v. State Farm Fire & Cas. Co. (1980), 64 Ohio St. 2d 199, 202 [18 O.O.3d 412], to wit:
“* * * The uninsured motorist coverage is to apply only in those situations in which the ‘lack of liability insurance’ is the reason the claim goes uncompensated, and not when the claim goes uncompensated because of the lack of liability due to the substantive laws of Ohio.” (Emphasis deleted.)
In York, supra, plaintiffs were injured when a city-owned fire truck, responding to an emergency call, collided with their vehicle. The city denied legal liability for plaintiffs’ claims, pursuant to R.C. 701.02, which grants immunity to members of the fire department while responding to an emergency. The plaintiffs’ insurer also denied a subsequent claim filed by plaintiffs for uninsured motorist coverage, based upon policy language which provided that the insurer would “* * * pay all sums which the insured or his legal representative shall be legally entitled to recover as damages from the owner or operator of an uninsured motor vehicle * * *.” This court held that the insurer was not liable, reasoning at 202-203 that “* * * [t]he fact that appellees were not capable of recovering in any event due to the city’s immunity is dispositive of this cause.” Appellant, in the case now before us, contends that, as in York, Winchester’s immunity is dispositive. We disagree for several reasons.
First, we note that although, at first glance, York appears to support appellant’s position, York is distinguishable. Unlike the immunity in York, *111the immunity in the case sub judice is conditional. That is, a fellow-employee tortfeasor becomes immune from direct suit only if and when his injured fellow employee successfully files a claim for workers’ compensation benefits. Therefore, but for appellees’ successful filing of their claim for workers’ compensation, Winchester would have been liable and appellees would have been legally entitled to recover from him. At no time were the plaintiffs in York eligible to recover from the firemen tortfeasors. Second, R.C. 3937.18, in addition to mandating the offering of uninsured motorist coverage, also expressly prohibits the exclusion or reduction of benefits payable under said coverage “because of any workers’ compensation benefits payable as a result of the same injury of death.” R.C. 3937.18(F). Thus, although this court recognizes that the statutory immunity provided by 701.02 can serve as a defense for an insurer against a claim for uninsured motorist coverage, the immunity applicable to a fellow employee, pursuant to R.C. 4123.741, is not likewise transferable. To allow such an analogous transfer of immunity would require this court to dismiss the fact that there is no language in the Revised Code compromising R.C. 701.02 and would require us to ignore a fundamental rule of statutory construction. As stated in 50 Ohio Jurisprudence 2d (1961) 189-191, Statutes, Section 216:
“It is a fundamental rule of statutory construction that sections and acts in pari materia, that is, ‘in relation to the same matter, subject or object,’ should be construed together. * * * [Sjtatutes relating to the same or similar subject matter * * * should, where a case calling for the application of both is presented, be read together as if they were a single statute, and both should be reconciled, harmonized, and made to apply, and given meaning and effect, so as to render their contents operative and valid * * *. * * * [T]he various statutory provisions affecting a particular subject should be construed and applied so as to accomplish the manifest purpose of their enactment and give full force and effect to the legislative intent.”
It is clear to this court that by enacting R.C. 4123.741, the legislature intended that a fellow-employee tortfeasor enjoy immunity from liability where his injured fellow employee successfully elects to avail himself of workers’ compensation benefits. However, it is equally clear that the legislature intended that plaintiffs’ entitlement to, or receipt of workers’ compensation benefits not dilute or extinguish his rights to benefits payable under the uninsured motorist provisions of his policy. Therefore, to reconcile these statutes and their legislative intents, and considering the language of R.C. 3937.18(F), the determination that an injured fellow employee is not “legally entitled to recover” uninsured motorist coverage pursuant to R.C. 3937.18(A)(1) cannot be based upon the conditional immunity which arises under R.C. 4123.741.
The decision herein is consistent with this court’s view that the compensation provided by the Workers’ Compensation Act is in the nature of *112an occupational insurance and, like benefits from other types of insurance, cannot be deducted and treated as an offset for claims for damages for wrongful injury or death. Pryor v. Webber (1970), 23 Ohio St. 2d 104, 108 [52 O.O.2d 395].
Accordingly, and for the reasons set forth above, the decision of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney and C. Brown, JJ., concur.
Locher, Holmes and Wright, JJ., dissent.

 R.C. 3937.18(A)(1) states:
“Uninsured motorist coverage, which shall be in an amount of coverage equivalent to the automobile liability or motor vehicle liability coverage and shall provide protection for bodily injury or death under provisions approved by the superintendent of insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom.” (Emphasis added.)


 The insurance policy at issue provides, in relevant part:
*110“We will pay damages for bodily injury, sickness, disease or death which a person insured is legally entitled to recover from the owner or operator of an uninsured auto. Injury must be caused by accident and arise out of the ownership, maintenance or use of an uninsured auto.” (Emphasis added.)